Exhibit 10.1

 

FOUNDER SHARE LETTER AGREEMENT

 

January 11, 2017

 

Global Partner Acquisition Corp.

One Rockefeller Plaza, 11th Floor

New York, New York 10020

 

Sequel Youth and Family Services, LLC

Attn: John F. Ripley

1131 Eagletree Lane

Huntsville, Alabama 35801

 

Re:   Agreement Relating to Founder Shares

 

Gentlemen:

 

Reference is made to that certain agreement and plan of merger (the “Merger
Agreement”), by and among Global Partner Acquisition Corp., a Delaware
corporation (“Parent”), Global Partner Sponsor I LLC, a Delaware limited
liability company (“Parent Sponsor”), Sequel Acquisition, LLC, a Delaware
limited liability company and a wholly owned subsidiary of Parent, Sequel Youth
and Family Services, LLC, an Iowa limited liability company (the “Company”), the
Key Equityholders identified therein and the Securityholder Representative
identified therein. In order to induce the Company to enter into the Merger
Agreement, Parent Sponsor has agreed to enter into this letter agreement (this
“Agreement”) relating to the forfeiture and/or restriction on certain of the
equity of Parent held by Parent Sponsor, on the terms and subject to the
conditions specified herein. This letter represents the “Founder Share Letter
Agreement” contemplated by the Merger Agreement. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the Merger
Agreement.

 

Parent Sponsor hereby agrees with the Company and Parent as follows:

 

1.           Parent Sponsor agrees that it shall not Transfer (as defined below)
2,328,750 of the shares of Common Stock of Parent, par value $0.0001 per share
(the “Common Stock”), held by Parent Sponsor (“Founder Shares”) until the
six-month anniversary of the Effective Time (the “Lock-up Period”).

 

a.“Transfer” shall mean the (i) sale of, offer to sell, contract or agreement to
sell, hypothecate, pledge, grant of any option to purchase or otherwise dispose
of or agreement to dispose of, directly or indirectly, or establishment or
increase of a put equivalent position or liquidation with respect to or decrease
of a call equivalent position within the meaning of Section 16 of the Exchange
Act, and the rules and regulations of the U.S. Securities and Exchange
Commission promulgated thereunder with respect to, any security, (ii) entry into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of any security, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (c) public announcement of any intention to effect any transaction
specified in clause (a) or (b).

 



 

 

 

b.Notwithstanding the provisions set forth in paragraph 1 above, Transfers of
the Founder Shares are permitted (i) to Parent Sponsor’s officers or directors,
any affiliates or family members of any of Parent Sponsor’s officers or
directors, any members of Parent Sponsor or any affiliates of Parent Sponsor or
any of its members; (ii) in the case of an individual, by a gift to a member of
one of the members of the individual’s immediate family or to a trust, the
beneficiary of which is a member of one of the individual’s immediate family, an
affiliate of such person or to a charitable organization; (iii) in the case of
an individual, by virtue of laws of descent and distribution upon death of the
individual; (iv) in the case of an individual, pursuant to a qualified domestic
relations order; and (v) by virtue of the laws of Delaware or Parent Sponsor’s
limited liability company agreement upon dissolution of Parent Sponsor;
provided, however, that in the case of clauses (i) through (iv), these permitted
transferees must enter into a written agreement agreeing to be bound by these
Transfer restrictions.

 

2.           Parent Sponsor agrees that 1,552,500 of its Founder Shares (the
“Earnout Shares”) shall be subject to forfeiture on the eight-year anniversary
of the Effective Time, with no further action required of any Person, unless
such Earnout Shares have vested as set forth below in this Section 2. Upon any
such forfeiture, Parent Sponsor shall transfer to Parent for cancellation and in
exchange for no consideration, such applicable portion of the Earnout Shares.
From the Effective Time through the eight-year anniversary of the Effective
Time, the Earnout Shares will vest and no longer be subject to forfeiture as
follows:

 

a.776,250 of the Earnout Shares will vest and no longer be subject to forfeiture
upon the first day that the last sale price of the Common Stock equals or
exceeds $12.50 per share (as adjusted for stock splits, dividends,
reorganizations, recapitalizations and the like) for any twenty (20) trading day
period in a thirty (30) day trading period immediately preceding such day;

 

b.776,250 of the Earnout Shares will vest and no longer be subject to forfeiture
upon the first day that the last sale price of the Common Stock equals or
exceeds $15.00 per share (as adjusted for stock splits, dividends,
reorganizations, recapitalizations and the like) for any twenty (20) trading day
period in a thirty (30) day trading period immediately preceding such day; and

 

c.all of the Earnout Shares will vest and no longer be subject to forfeiture
upon a Change of Control.

 

For purposes of this Section 2, “Change of Control” means the occurrence of any
of the following events after the date hereof:

 

(i)there is consummated, in accordance with Parent’s certificate of
incorporation and applicable law, the sale, lease or transfer, in one or a
series of related transactions, of all or substantially all of Parent’s assets
(determined on a consolidated basis), including a sale of all Class A Common
Units of the Company held by Parent, to any Person or “group” (as such term is
used in Section 13(d)(3) of the Exchange Act, or any successor provisions
thereto);

 



 -2- 

 

 

(ii)any Person or any group of Persons acting together which would constitute a
“group” for purposes of Section 13(d)(3) of the Exchange Act, or any successor
provisions thereto, is or becomes the beneficial owner, directly or indirectly,
of securities of Parent representing more than fifty percent (50%) of the
combined voting power of Parent’s then outstanding Common Stock;

 

(iii)there is consummated a merger or consolidation of Parent with any other
corporation or other entity, and, immediately after the consummation of such
merger or consolidation, either (x) the Board of Directors of Parent immediately
prior to the merger or consolidation does not constitute at least a majority of
the board of directors of the Person surviving the merger or, if the surviving
Person is a Subsidiary, the ultimate parent thereof, or (y) the Common Stock
immediately prior to such merger or consolidation do not continue to represent
or are not converted into more than fifty percent (50%) of the combined voting
power of then outstanding voting securities of the Person resulting from such
merger or consolidation or, if the surviving Person is a Subsidiary, the
ultimate parent thereof; or

 

(iv)the stockholders of Parent and the Board of Directors of Parent approve a
plan of complete liquidation or dissolution of Parent.

 

Notwithstanding the foregoing, except with respect to clause (iii)(x) above, a
“Change of Control” shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which (A) the record holders of the shares of Common Stock of Parent
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in, and own substantially all of
the shares of, an entity which owns all or substantially all of the assets of
Parent immediately following such transaction or series of transactions or (B)
Parent is the surviving entity and its shares of Common Stock continue to be
registered under Section 12(b) or 12(g) of the Exchange Act and continue to be
publicly traded.

 

3.           Parent hereby agrees to record the aggregate fair value of any
Earnout Shares forfeited hereunder and reacquired to treasury stock and a
corresponding credit to additional paid-in capital based on the difference
between the fair market value of the forfeited shares and the pro-rata portion
of the price paid to Parent for such forfeited shares of approximately
$15,515,000. Upon receipt, such forfeited shares would then be immediately
cancelled, which would result in the retirement of the treasury stock and a
corresponding charge to additional paid-in capital.

 

4.           Parent Sponsor agrees that 7,532,000 warrants (“Founder Warrants”)
to purchase 3,766,000 shares of Common Stock shall be forfeited as of the
Effective Time, with no further action required of any Person.

 



 -3- 

 

 

5.           This Agreement and the Registration Rights Agreement, dated as of
July 29, 2015 constitute the entire agreement and understanding of the parties
hereto in respect of the subject matter hereof and supersede all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof. This Agreement may not be amended or modified otherwise than by a
written agreement executed by Parent Sponsor, Parent and the Company.

 

6.           No party may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other parties hereto.

 

7.           This Agreement shall be construed and enforced in accordance with
the internal laws of the State of Delaware without regard to the conflict of
laws principles thereof. The parties hereto (a) all agree that any action,
proceeding, claim or dispute arising out of, or relating in any way to, this
Agreement shall be brought and enforced in the Court of Chancery of the State of
Delaware (or, if the Court of Chancery of the State of Delaware lacks
jurisdiction, then in the applicable Delaware state court), or if under
applicable Law exclusive jurisdiction of such action is vested in the federal
courts, then the United States District Court for the District of Delaware, and
irrevocably submits to such jurisdiction and venue, which jurisdiction and venue
shall be exclusive, and (b) waive any objection to such exclusive jurisdiction
and venue or that such courts represent an inconvenient forum.

 

8.           Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by electronic mail (with recipient receipt acknowledgment), express mail or
similar private courier service, by certified mail (return receipt requested),
by hand delivery or facsimile transmission.

 

9.           This Agreement shall terminate at such time, if any, that the
Merger Agreement is terminated in accordance with its terms.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

 -4- 

 

 

Please indicate your agreement to the foregoing by signing in the space provided
below.

 

  GLOBAL PARTNER ACQUISITION CORP.         By: /s/ Paul Zepf   Name: Paul Zepf  
Title: Chief Executive Officer

 

Signature Page to Founder Share Letter Agreement

 

 

 

 

Please indicate your agreement to the foregoing by signing in the space provided
below.

 

  GLOBAL PARTNER SPONSOR I LLC         By: /s/ Paul Zepf   Name: Paul Zepf  
Title: Managing Member

 

Signature Page to Founder Share Letter Agreement

 



 

 

 

Please indicate your agreement to the foregoing by signing in the space provided
below.

 

  SEQUEL YOUTH AND FAMILY SERVICES, LLC         By: /s/ John F. Ripley   Name:
John F. Ripley   Title: Chairman and Manager

 

 

Signature Page to Founder Share Letter Agreement

 

 

